DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 1/11/2021 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7 and 9, 10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PGPUB 2019/0005906 A1) in view of Kim et al (PGPUB 2009/0015513 A1)

As to claim 1, Chen (Fig. 3) teaches, a display apparatus 
a first board (timing control board 20); 
a second board (flexible circuit boards 3); and 
wherein the first board comprises:
a first wireless communication interface (first wireless module 80), and
a timing controller (timing controller 60) configured to generate a plurality of driving signals (mini-LVDS) for driving the plurality of display modules (i.e. each of different ICs 40) (¶ 66), wherein the second board comprises:
a second wireless communication interface (second wireless module 90),
an IC chip (source driver IC 40, 41) configured to receive the each driver (¶ 56, 64).
Chen does not specifically teach a display apparatus among a plurality of display apparatuses constituting a wall display and aggregated signal/de-aggregating the aggregated signal.
Kim (Figs. 2, 3) teaches, a display apparatus (multi-module display) among a plurality of display apparatuses (i.e. each of flat panel display FPD 20) constituting a wall display (Fig. 5)
(i.e. each of flat panel display FPD 20 with 21 and 22) that display an image (total image)(¶ 38),

wherein the first board (i.e. source of UART signal, which can be a PC  as the signal is “PC image” or source the image that must exist) comprises:
a timing controller (timing controller 21, multi-driving board 22, control block logic 23, source of DVI / UART signals and internal ID) configured to generate a plurality of driving signals for driving the plurality of display modules aggregate the plurality of driving signals into an aggregated signal (i.e. total image signal contained in UART is considered as the aggregated signal. The UART signal contains “block data” and “identification code” that are cut by individual driver C. In other words, the signal UART is already aggregated by the PC to include the image information and identification code as a block data and then sent to each driver, ¶ 9), and control the first (¶ 47: i.e. different displays sync using scan signal to drive different signals for each of the display. The timing /image controlling of Kim’s invention would be applied to source drivers in Chen’s source driver ICs 40, 41 accordingly),
a plurality of interfaces (i.e. DVI connections between each FPD 20, which includes TMDS_RX1,2 and TMDS_TX1,2) electrically connected to the plurality of display modules (¶ 35, 36),
a IC chip (i.e. drivers of Chen and division unit 33) configured to receive the aggregated signal through the second wireless communication interface (i.e. transmission via wiresles interface is already discussed in Chen prior art above and combined herein), de-aggregate the aggregated signal into the plurality of driving signals (¶ 39: division unit 33 cuts the received signal into a plurality of images of each panel corresponding to the identification code using block information for the particular panel at interest) and respectively provide the plurality of driving signals to the plurality of display modules (i.e. given Kim’s teaching, Chen display would receive plurality of driving signals to each module of the plurality of display modules from wireless timing controller, which includes multi-driving board 22, timing controller 21, etc as discussed above).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kim’s multi-driving boards into Chen’s display with wireless timing controller and circuits, so as to provide expandable multi-module display to display a total image (¶ 9).

As to claim 9, Chen (Figs. 2, 3) teaches, a method of controlling a display apparatus 
Generating, by a first board (timing control board 20), a plurality of driving signals (mini-LVDS via timing controller 60) for driving the plurality of display modules (i.e. each of different ICs 40) that display an image included in the display apparatus based on the image (¶ 66);
(source driver IC 40, 41) of the display apparatus (¶ 66:i.e. mini-LVDS via timing controller 60); and
respectively providing the plurality of driving signals to each driver (¶ 56, 64).
Chen does not specifically teach a display apparatus among a plurality of display apparatuses constituting a wall display.
Kim (Figs. 2, 3) teaches, a display apparatus (multi-module display) among a plurality of display apparatuses (i.e. each of flat panel display FPD 20) constituting a wall display (Fig. 5),
Aggregating the plurality of driving signals into an aggregated signals (i.e. block data, which includes identification code and total image and is provided by PC as PC image via UART)(¶ 39), 
de-aggregating by the second board, the aggregated signal into the plurality of driving signals (¶ 39: division unit 33 cuts the received signal into a plurality of images of each panel corresponding to the identification code using block information for the particular panel at interest), providing a driving signal among the plurality of driving signals to each display module of the plurality of display modules (¶ 35, 36, 38).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kim’s multi-driving boards into Chen’s display with wireless timing controller and circuits, so as to provide expandable multi-module display to display a total image (¶ 9).

Dependent Claims
	As to claims 2 and 10, Chen teaches the display apparatus of claim 1, but does not teach identification information.
	Kim (Fig. 3) teaches, wherein the timing controller is configured, based on identification information (internal ID) of the display apparatus, to identify an area (i.e. display position based on identification code) corresponding to identification information of an entire area of the image (Fig. 5), and to generate the plurality of driving signals for displaying the image corresponding to the area through the plurality of display modules (¶ 39: i.e. total image is cut into 4 blocks and each one of four displays display according to identification code as shown in Fig. 5).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kim’s multi-driving boards into Chen’s display with wireless timing controller and circuits, so as to provide expandable multi-module display to display a total image (¶ 9).

As to claim 4, Chen teaches the display apparatus of claim 1, but does not specifically teach aggregated signal.
Kim (Fig. 3) teaches, wherein the IC chip is configured, based on the aggregated signal, to de-aggregate the aggregated signal into the plurality of driving signals, and to respectively provide each driving signal among the plurality of driving signals to each display module of the plurality of display modules (¶ 38: i.e. cutting images into corresponding area)(¶ 38, 39).
(¶ 9).


As to claim 5, Chen (Fig. 3) teaches, wherein the first board further comprises a plurality of contact terminals for supplying power (i.e. first power line 71 and second power line 72 that belongs to timing control board to carry out power from power supply 70 to source driver IC 40s)(Fig. 3), and
wherein the timing controller is configured to transmit the power to the second board connected through the plurality of contact terminals (¶ 68).

As to claim 6, Chen (Fig. 3) teaches, wherein the first board further comprises a connecting part including a contact terminal (i.e. connecting points of power lines 71 and 72 to source driver ICs 40, 41), the contact terminal configured to be detachable to the second board through the connecting part (¶ 45: i.e. Chen describes that bonding is “detachably bonding”)

As to claims 7 and 15, Chen teaches the display apparatus of claim 1, but does not specifically teach an electronic apparatus.
Kim (Fig. 2) teaches, wherein the image is received from an electronic apparatus (PC) connected to the display apparatus (¶ 38).
(¶ 9).

As to claim 12, Chen teaches the display apparatus of claim 1, but does not specifically teach aggregated signal.
Kim (Fig. 3) teaches, the providing comprises: based on the aggregated signal, to de-aggregate the aggregated signal into the plurality of driving signals, and 
respectively providing each driving signal among the plurality of driving signals to each display module of the plurality of display modules (¶ 38: i.e. cutting images into corresponding area)(¶ 38, 39).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kim’s multi-driving boards into Chen’s display with wireless timing controller and circuits, so as to provide expandable multi-module display to display a total image (¶ 9).
As to claim 13, Chen (Fig. 3) teaches, transmitting power (i.e. first power line 71 and second power line 72 that belongs to timing control board to carry out power from power supply 70 to source driver IC 40s), supplied to the first board, to the second board connected through a contact terminal of the first board (¶ 68).

As to claim 14, Chen (Fig. 3) teaches, wherein the first board is detachable from the second board (¶ 45: i.e. Chen describes that bonding is “detachably bonding”).

	As to claim 16, Chen teaches the method of claim 9, but does not teach adjacent display apparatus.
	Kim (Figs. 2, 3) teaches, based on information on the image being received from an adjacent display apparatus (Fig. 2), transmitting the information on the image to another adjacent display apparatus adjacent to the display apparatus (¶ 35, 36).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kim’s multi-driving boards into Chen’s display with wireless timing controller and circuits, so as to provide expandable multi-module display to display a total image (¶ 9).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Che and Kim as applied to claim 1 above, and further in view of Akatsuka et al (PGPUB 2016/0266859 A1).

As to claim 8, Chen teaches the display apparatus as claimed in claim 1, but does not specifically teach third wireless communication interface.
Kim (Fig. 3) teaches, wherein the first board further comprises a third (image transmission unit A, which receives via TMDS_RX1,2), and a fourth (image transmission unit A, which transfers via TMDS_TX1,2) for (¶ 37, Fig. 3),
wherein the timing controller is configured, based on the information on the image received through the third (¶ 35: i.e. transmitting and receiving images to the next panel).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kim’s multi-driving boards into Chen’s display with wireless timing controller and circuits, so as to provide expandable multi-module display to display a total image (¶ 9).
Kim does not specifically teach adjacent interface being wireless.
Akatsuka (Fig. 2) teaches, third wireless communication interface and fourth wireless communication interface for wirelessly transmitting and receiving information (¶ 101: i.e. transmitting/receiving sections 22 and 23 are wireless via NFC communication).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Akatsuka’s wiresless communication between adjacent interfaces into Chen’s display as modified with the teaching of Kim, so as to provide a display with adjustable shape and sizes of the screen (¶ 5).

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. 
Applicant has amended claims 1 and 9 to recite that that a timing controller aggregates the plurality of driving signals into an aggregated signal and an IC chip configured to receive the aggregated signal through the second wireless communication interface, de-aggregate the aggregated signal into the plurality of driving signals. Applicant further discusses and argues that the Chen and Kim prior arts do not teach all of the limitations claimed in claims 1 and 9 and that there is no aggregation in Kim prior art in particular.
 Examiner respectfully disagrees. Examiner would like to point out that teachings of Chen and Kim prior arts work both ways. Chen prior art mainly focuses and teaches hardware perspective of wireless interface and communication between timing controller and the driver of a display. Chen does not specifically discuss how data can be packeted, modulated, parsed, or aggregated/ deaggregated over his wireless interface. Kim prior art is introduced to teach communication between multiple displays and data transfer over its existing interface. However, Kim does not specifically teach wireless communication as claimed in the invention. From Examiner’s perspective, the teachings from Chen and Kim can be provided for a multi-display system that is capable of transmitting image data wirelessly and of providing Kim’s data transfer over the interface.
Regarding these features, Kim specifically teaches block data. As described in ¶ 9, 13, and 38, the block data includes the total image and identification code ID. The (¶ 36). This image signal is then sent to the division unit 33 to cut the total image into cut image and identification code corresponding to the particular display panel. This method of processing identification code and total image from the block data into individual pieces and cutting the total image into smaller divisions for the corresponding display panel is considered as de-aggregation in Examiner’s office action. The claim language is broadly claimed and does not specifically define the aggregation and deaggregation to distinguish from Kim prior art. Going back to the combination, this image transmission from one panel to another in Kim prior art can be performed wirelessly and in parallel when combined with Chen prior art. Therefore, Examiner believes Chen and Kim prior arts teach all of the limitations claimed in claims 1 and 9. The office action is made FINAL.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691